Case 7:19-cv-00714-JPJ-PMS Document 65 Filed 11/05/20 Page 1 of 3 Pageid#: 497




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 ERIC POWERS,                                    )
                                                 )
                    Plaintiff,                   )      Case No. 7:19CV00714
                                                 )
 v.                                              )     OPINION AND ORDER
                                                 )
 CARL MANIS, ET AL.,                             )      By: James P. Jones
                                                 )      United States District Judge
                   Defendants.                   )

      Eric Powers, Pro Se Plaintiff; Liza S. Simmons, Assistant Attorney General,
 OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Defendants.

       The plaintiff, Eric Powers, a Virginia inmate proceeding pro se, filed this civil

 rights action under 42 U.S.C. § 1983, alleging that the defendant prison officials had

 housed him for some time under hazardous living conditions, given his mental health

 status. Presently before the court are the defendants’ Motion for Summary Judgment

 and Powers’s responses thereto. Finding the matter ripe for disposition, I conclude

 that the defendants’ motion must be granted.

       At the time Powers filed his Amended Complaint (“Complaint”), he was

 confined at Wallens Ridge State Prison (“Wallens Ridge”). He alleged that from

 January 2018 until mid-2020, the Serious Mental Illness Pod had been understaffed;

 officers often refused to provide him with meals, recreation, showers, telephone use,

 kiosk use, and mental health classes, made verbal threats or called him names, and
Case 7:19-cv-00714-JPJ-PMS Document 65 Filed 11/05/20 Page 2 of 3 Pageid#: 498




 destroyed property; administrators ignored his complaints about cell lighting

 disturbing his sleep; officials denied his requests for ear plugs and ignored his

 complaints about his nonfunctional intercom button; these conditions caused Powers

 to harm himself and attempt suicide; and when he complained about the conditions

 and harassment, officers said he should just deal with it. As relief in this lawsuit,

 Powers asked to be transferred to Central State Hospital or Marion Correctional

 Treatment Center for more adequate recovery and treatment. Powers also provided

 an affidavit describing incidents in November 2019 when he harmed himself,

 allegedly because of conditions at Wallens Ridge.

       The defendants filed a Motion for Summary Judgment, asserting that Powers’

 claims are now moot. See Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009)

 (“[A]s a general rule, a prisoner’s transfer or release from a particular prison moots

 his claims for injunctive . . . relief with respect to his incarceration there.”); Incumaa

 v. Ozmint, 507 F.3d 281, 287 (4th Cir. 2007) (“Once an inmate is removed from the

 environment in which he is subjected to the challenged policy or practice, absent a

 claim for damages, he no longer has a legally cognizable interest in a judicial

 decision on the merits of his claim.”). Powers has responded to the defendants’

 motion and agrees that his claims are now moot. Powers states:

             On April 25th, 2020, the Multi Institutional Treatment Team
       graduated me from HSDTP 2 weeks after Serious Mental Illness
       Coordinator, Allie Lovell, had our multidisciplinary team set up a
       treatment and progression plan that did not exist for over 2 years prior
                                            -2-
Case 7:19-cv-00714-JPJ-PMS Document 65 Filed 11/05/20 Page 3 of 3 Pageid#: 499




       to her ordering them to set it up. Once they did, the M.I.T.T. realized I
       had long ago completed all of their programming and so graduated me
       and approved my transfer to get me away from the ongoing abuse at the
       hands of Wallens Ridge staff.

             So, I agree, all claims are moot. I’ve got other important things
       to work on at the moment.

 Resp. 1, ECF No. 64. In August 2020, Powers notified the court that he had been

 transferred to River North Correctional Center to participate in its Diversionary

 Treatment Program. Currently, Powers is confined at that facility, no longer under

 the conditions of which he complained at Wallens Ridge and no longer in the custody

 of the defendants, who are employed there.

       For the reasons stated, it is ORDERED that the defendants’ Motion for

 Summary Judgment, ECF No. 61, is GRANTED, and all claims are DISMISSED

 WITH PREJUDICE as moot.

       A separate Judgment will enter herewith.

                                                ENTER: November 5, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -3-
